IN THE SUPREME COURT OF TEXAS

                                 No. 12-0035

   IN RE SPECIALTY RENTAL TOOLS & SUPPLY, LP AND COY FRANK KUYKENDALL, JR.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed January  13,  2012,
is granted.  The trial court's order dated October 13, 2011,  in  Cause  No.
2010CVE000175D2,  styled  Veronica  Reyes,  Individually,  and  as  Personal
Representative of the Estate of David Reyes, Deceased, and  as  next  friend
of C.R., E.R., and V.R., Minor Children v.  Coy  Frank  Kuykendall  Jr.  and
Specialty Rental Tools & Supply, LP, in the 111th  District  Court  of  Webb
County, Texas, is stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relators' petition for writ of mandamus on or before February 9, 2012.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this January 25, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk